Detailed Action
1.	 Applicant’s response dated June 16th, 2021 responding to the March 17th, 2021 Office Action provided with the rejection of claims 1-18. 
Status of Claims
2.	Claims 3, 11, 13 and 14 have been amended. Claims 1-18 are pending in the application, of which claim 1 is in independent form and these claims (1-18) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below.
Response to the Amendments
3.	(A).	Regarding Non-Statutory Double Patenting rejection: Based on the remarks filed on June 16th, 2021, which Applicants have indicated the intention of differing any action against the applied Non-Statutory Double Patenting Rejection until the maturity of the prosecution Office hereby maintains the Non-Statutory Double Patenting Rejection.	
(B). Objection to the Specification: Based on Applicants explanation regarding objection to the specification previously applied objection to the specification has been withdrawn. 
(C).	Regarding art rejection: Applicants' arguments are not persuasive; therefore, previously applied rejections to the claims 1-18 have been maintained.

Response to the Argument in regards to Art Rejection
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicants contended that “First of all, neither Vibbert nor Bryan are related to simulation modeling environments”, (please see Remarks page: 10: [01]).
Response: Examiner respectfully disagrees with the Applicants because while arguing prior arts Applicants pointed out the limitation in question partially. The complete limitation recites “an executable model that simulates a system wherein execution of the 3executable model includes an initialization phase and a run phase, and the executable 4model includes 5a first hierarchical level [emphasis added]”, wherein remaining part of the limitation defines 
Arguments: Applicants contended that “submits that it is not a fair and proper reading of Vibbert to equate its subtasks with the claimed implicit or explicit initialization operations. Vibbert's subtasks are not part of the initialization of a speech dialog application” (please see Remarks page 10, [03] through page 11).
Response: Examiner respectfully disagrees with the Applicants because as indicated above that claims are interpreted as they are presented. Accordingly, Vibbert discloses “a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order” (please see [0007]) and “execution in an order based on the first hierarchical order of arrangement of the first plurality of task agents… second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents (please see [0010]) in response to claimed for an executable model that includes a first hierarchical level, a second hierarchical level different from the first hierarchical level, and a first implicit initialization operation associated with one of the first hierarchical level or the second hierarchical level. Now, when the binary blocks (here tasks) are ready for execution such blocks are initialized for execution are inherent features of runtime 
	The Applicants interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Applicants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Applicants have not met the burden of analysis for the rejection as set forth in the remarks. The Applicants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Each of the limitations in a claim holds its own patentable weight, during the prosecution a single limitation makes the undeniable distinction between the prior art and the claimed invention, which lead to allowability of the invention; moreover, allowability is determined based on a single limitation where that limitation stands alone above the teaching of the prior art. Therefore, it is undoubtedly critical and necessary to provide the analysis of subjected limitation(s) and support of that limitation in the specification while arguing the prior art to render a distinction; whereas, in this extend Applicants statements are mere conclusion without a full development of reasons as to why the elements of the claim distinguished from the cited prior art(s).
Throughout the remarks Applicant explained and cited portion from the applied art according to his own necessity; however, Applicant failed to explain his own invention, and compare the instant claimed invention with the cited reference to justify any difference. In this extent, Examiner respectfully point outs that while Applicant articulate his/her disagreement regarding any part of the cited art Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. For an example, in the remarks Applicant continuously emphasized the feature “implicit or explicit initialization operations”, and claimed such feature; however, failed to provide any support for the complete limitation that fits in the instant disclosure. Accordingly, 
Examiner respectfully submits that cited portion from each of the prior arts of inventions as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features from a single reference which represent less than the entirety of the prior arts of combined invention. While a particular feature or subcombination of features referred to by the applicants in the argument as basis for distinguishing the combined of the prior arts over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior arts as referenced in order to obviate the applied art rejection.	A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 35 U.S.C. 103.
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.
Moreover, the Examiner likes to point out that Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully adds that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 
 	Finally, Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be based on the originally filed specification.                  

                     
Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vibbert et al. (US PG-PUB. No. 2016/0042735 A1 herein after Vibbert) in view of David Bryan (US PG-PUB. No. 2011/0167165 A1 herein after Bryan).

Per claim 1: 
Vibbert discloses:
A computer-implemented method comprising:  
2for an executable model that simulates a system wherein execution of the 3executable model includes an initialization phase and a run phase (At least see ¶[0101] - task manager 602 decides to generate a new task tree for a newly requested task, task manager 602 may create a model for such a task using the task specification of one or more related tasks; ¶[0103] - Task scheduler 616 may determine the next task scheduled for execution when a task is currently running and may even initialize the second task while the first task is running), and the executable 4model includes 5a first hierarchical level (At least see ¶[0010] –execution in an order based on the first hierarchical order of arrangement of the first plurality of task agents), 6a second hierarchical level different from the first hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents), 
7a first implicit initialization operation associated with either the first 8hierarchical level or the second hierarchical level (At least see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order), and  
9a first explicit initialization operation associated with either the first 10hierarchical level or the second hierarchical level (At least see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order),
11automatically aggregating into a first initialization unit, by at least one processor, 12the first implicit initialization operation and the first explicit initialization operation (At least see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task). 


Vibbert sufficiently discloses method as set forth above, but Vibbert does not explicitly disclose: automatically arranging, by the first processor or a second processor, the first implicit initialization operation and the first explicit initialization operation in an execution order, where the first implicit initialization operation and the first explicit initialization operation in the first initialization unit are in the execution order; and defining, by the first processor, the second processor, or a third processor, an entry point for executing the first implicit initialization operation and the first explicit initialization operation of the initialization unit in the execution order.

However, Bryan discloses:
automatically arranging, by the first processor or a second processor, the first implicit initialization operation and the first explicit initialization operation in an execution order (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized), where the first implicit initialization operation and the first explicit initialization operation in the first initialization unit are in the execution order (At least see ¶[0062] - If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization); and defining, by the first processor, the second processor, or a third processor, an entry point for executing the first implicit initialization operation and the first explicit initialization operation of the initialization unit in the execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Bryan into Vibbert because a modified software library or by a modified stack performing deep packet inspection at the socket level. In the case of a modified software library, the agent at the application layer is compiled against a modified library, which presents the same interface to the developer as once suggested by Bryan (please see ¶[0028]).

Per claim 2: 
Vibbert discloses:
executing the executable model, where the executing the executable model includes utilizing the entry point for executing the first initialization unit (At least see ¶[0057] - task specific behavior may be modeled with tree diagrams of task subcomponents).

Per claim 3: 
Vibbert discloses:
generating code for the executable model, the generated code including a code section corresponding to the first initialization unit and a code based single entry point corresponding to the entry point for executing the code section (At least see ¶[0080] - Execution of dialog agents generates the responses and actions of a dialog application).

Per claim 4: 
Vibbert discloses:
first initialization unit is accessible through a function call, and the code based single entry point includes a code based function call (At least see ¶[0080] - Execution of dialog agents generates the responses and actions of a dialog application).

Per claim 5: 
Vibbert discloses:
entry point is accessible through an occurrence of an event (At least see ¶[0097] - a new event session is processed, task manager 602 may initiate execution of an initial task specified by the dialog application).

Per claim 6: 
Bryan also discloses:
execution order includes executing the first implicit initialization before executing the first explicit initialization (At least see ¶[0062] - library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization).

Per claim 7: 
Bryan also discloses:
arranging execution of explicit initialization operations associated with a given hierarchical level to execute after implicit initialization operations associated with the given hierarchical level (At least see ¶[0062] If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization); and
arranging execution of explicit initialization operations and implicit initialization operations for a lower hierarchical level to execute before explicit initialization operations and implicit initialization operations for a higher hierarchical level (At least see ¶[0062] If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization).

Per claim 8: 
Vibbert discloses:
first hierarchical level is a level higher than the second hierarchical level, the first implicit initialization operation is associated with the first hierarchical level, the first explicit initialization operation is associated with the second hierarchical level, the executable model comprises a second implicit initialization operation associated with the second hierarchical level, and a second explicit initialization operation associated with the first hierarchical level, wherein the method comprises aggregating the second implicit initialization operation and the second explicit initialization operation into the first initialization unit, and wherein the execution order comprises executing operations in the following order: the first implicit initialization operation, the second implicit initialization operation, the first explicit initialization operation, and the second explicit initialization operation (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents; also see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task; also see ¶[0007] -a first hierarchical order by which task agents in the first plurality of subtasks are arranged for execution … computing device may initiate execution of a second plurality of task agents comprised by the second dialog task, prior to completion of the first dialog task, in an order based on a second hierarchical order).

Per claim 9: 
Vibbert discloses:
detecting a conflict in the first initialization unit, where the conflict involves setting a variable; and resolving the conflict  (At least see ¶[0090] - resolve any conflicts generated by multiple references to the same concept by different expectations. For example, if expectations exist for the same grammar slot in a dialog exist in multiple different expectations in expectation agenda 570, the expectation that is placed higher on expectation agenda 570 may take precedence over the conflicting expectation placed lower in expectation agenda 570 since the higher placed expectation is closer in context to the conversation between the dialog application and the user by virtue of being handled by the most subsumed dialog agent. Dialog engine 550 may structure expectation agenda 570 and dialog stack 560 such that highest placed dialog agencies in task tree 500).

Per claim 10: 
Vibbert discloses:
a first explicit reset operation associated with the first hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents),
and
a second explicit reset operation associated with the second hierarchical level (At least see ¶[0010] second plurality of task agents for execution in an order based on the second hierarchical order of arrangement of the second plurality of task agents),
automatically aggregating into a first reset unit the first explicit reset operation and the second explicit reset operation (At least see ¶[0054] -Task manager 302 may be configured to execute function calls to initiate particular dialog agents and agencies out of the order specified in the task specification of a particular task); 
Vibbert sufficiently discloses method as set forth above, but Vibbert does not explicitly disclose: automatically arranging the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit; and automatically defining for the first reset unit, by the first processor, the second processor, or a third processor, an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order.

However, Bryan discloses:
automatically arranging the first explicit reset operation and the second explicit reset operation in a reset execution order, wherein the first and second explicit reset operations are in the reset execution order in the first reset unit (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized); and
automatically defining for the first reset unit, by the first processor, the second processor, or a third processor, an entry point for executing the first explicit reset operation and the second explicit reset operation in the first reset unit in the reset execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate Bryan into Vibbert because a modified software library or by a modified stack performing deep packet inspection at the socket level. In the case of a modified software library, the agent at the application layer is compiled against a modified library, which presents the same interface to the developer as once suggested by Bryan (please see ¶[0028]).

Per claim 11: 
Bryan also discloses:
generating code for the executable model, the generated code including a code section corresponding to the first reset unit and a code based single entry point corresponding to the entry point for the first reset unit for executing the code section (At least see ¶[0064] -processing is completed in step 316. If in step 306 the call is not blocking, control is passed to step 318 which determines if a new event must be registered to trigger an action when a response is received later).

Per claim 12: 
Bryan also discloses:
aggregating the first implicit initialization operation into the first reset unit and wherein the entry point for the first reset unit is for executing all of the first and second explicit reset operations and the first implicit initialization operation (At least see ¶[0064] -processing is completed in step 316. If in step 306 the call is not blocking, control is passed to step 318 which determines if a new event must be registered to trigger an action when a response is received later).

1 Per claim 13: 
Vibbert discloses:
3a first implicit termination operation associated with either the first 4hierarchical level or the second hierarchical level (At least see [0116] -task manager may monitor a processed user input to determine if the user desires to create a new task, suspend, abort or exit the current task, or resume a previously suspended task), and  5a first explicit termination operation associated with either the first 6hierarchical level or the second hierarchical level (At least see ¶[0097] - task instance identifier of such an initial task and all other tasks, which uniquely identify instances of a given task, may be associated with the task, by task manager 602, until the task completes, exits or is aborted, the computer-implemented 7method further comprising:  
8automatically aggregating into a first termination unit the first implicit termination 9operation and the first explicit termination operation (At least see ¶[0029] - previous task that was suspended may be automatically resumed when the active second task terminates or when the application resumes the previous task as a result of user input or application logic. In some embodiments, an application may launch and manage multiple instances of the same task);  
10automatically arranging the first implicit termination operation and the first 11explicit termination operation in a termination execution order, where the first implicit 12termination operation and the first explicit termination operation in the first termination 13unit are in the termination execution order (At least see ¶[0093] Upon termination of the input phase for a particular dialog agents and/or agencies, dialog engine 550 may initiate the execution phase of the next dialog agent or agency positioned at the top of dialog stack 560. In this order, dialog engine 550 may continue to traverse down task tree 500 and perform subroutines corresponding to the various dialog agents and agencies of task tree 500. Once dialog engine 550 has traversed task tree 500 and reached the last of the dialog agents in task tree); and  
14defining, by the first processor, the second processor, the third processor, or a 15fourth processor, an entry point for executing the first implicit termination operation and 16the first explicit termination operation of the first termination unit in the termination 17 execution order during the termination phase (At last see ¶[0127] - dialog engine may determine whether execution of the dialog agent or agency has completed. If the dialog agent or agency currently being executed by the dialog engine is not a request type dialog agent, the dialog engine may complete its execution phase when all of its function calls have been executed. Accordingly, the dialog engine may determine whether the dialog agent or agency has indicated that that its execution phase has terminated).  

Per claim 14: 
Bryan also discloses:
generating code for the executable model, the generated code including a code section corresponding to the first termination unit and a code based single entry point corresponding to the entry point for the first termination unit for executing the code section (At least see ¶[0062] - first command arrives and if this is a message that causes implicit initialization. If not, control is transferred to step 206 which checks if the library is already initialized. If not, an error condition is present and control is passed to step 208. If so, the initialization phase is over and control is transferred to step 214 which terminates the processing).

Per claim 15: 
Bryan also discloses:
3a second implicit initialization operation associated with either the first 4hierarchical level or the second hierarchical level, and  5a second explicit initialization operation associated with either the first 6hierarchical level or the second hierarchical level (At least see ¶[0062] - If in step 202 it is determined that the call is not an explicit initialization call, control is transferred to step 204 which checks to see if the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization), the computer-implemented 7method further comprising:  
8automatically aggregating into a second initialization unit the second implicit 9initialization operation and the second explicit initialization operation (At least see ¶[0062] - determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized);  
10automatically arranging the second implicit initialization operation and the second 11explicit initialization operation in a second execution order, where the second implicit 12initialization operation and the second explicit initialization operation in the second 13initialization unit are in the second execution order (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over); and  
14defining an entry point for executing the second implicit initialization operation 15and the second explicit initialization operation of the second initialization unit in the 16second execution order during the initialization phase (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).  
.
Per claim 16: 
Bryan also discloses:
interleaving the first initialization operation set with the second initialization operation set in the initialization unit (At least see ¶[0062] - initialization phase is over and control is transferred to step 214 which terminates the processing. If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).

1 Per claim 17: 
Bryan also discloses:
first implicit 2initialization operation is pre-determined by a run-time engine configured to execute the 3executable model (At least see ¶[0062] -If, in step 204, the library supports implicit initialization when the first command arrives and if this is a message that causes implicit initialization, then control is transferred to step 210 which checks if the library is already initialized. If not, then the library is initialized in step 212 as discussed above. Otherwise, control is transferred to step 214 and the initialization phase is over).  

Per claim 18: 
Bryan also discloses:
explicit initialization operation is custom defined by a user (At least see ¶[0062] -library receives a call from the application layer (e.g., a function call, method on an object, or OS call). In step 202 the call is examined to determine if this is an explicit library initialization call (note that this examination may be implicit, for example, in that the call is or is not a particular initialize function). If the call is an initialization call, control is transferred to step 212 in which the library is initialized).



Remarks
6.	THIS ACTION IS MADE FINAL.  Applicant's arguments filed June 16th, 2021 have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL:  See MPEP § 706.07(a) Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 
In no event; however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Q Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            09/15/2021